Judgment, Supreme Court, New York County (Frederic Berman, J.), rendered September 23, 1991, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him to a term of imprisonment of 1 year and 10 months to 5Vi years, and judgment, same court and Justice, rendered the same date, convicting defendant, upon his plea of guilty, of burglary in the second degree, and sentencing him to a term of IV2 to 4Vi years, the terms of imprisonment to run consecutively, unanimously affirmed.
The charge given by the trial court with respect to the evidence of defendant’s prior bad acts conveyed the proper standards to the jury, particularly when viewed in connection with the court’s charge on intoxification, and it is presumed that the jury followed the court’s instructions (People v Davis, 58 NY2d 1102, 1104).
We decline to reduce defendant’s sentence in the interest of justice. "Having received the benefit of his bargain, defendant should be bound by its terms.” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918.) Concur—Murphy, P. J., Carro, Ellerin, Wallach and Rubin, JJ.